Note, by
Rebfield, J.
— In the case of Woodbridge v. The proprietors of Addison, 6 Vt. R. 204, the judgment of the county court was reversed, and the case recommitted to the auditor, with written instructions to report more fully upon certain points specified. In a case which came before this court in Caledonia county, March term, 1835, it being made to appear that an important fact had been omitted by *484^e auditor, the court suggested to the counsel a willingness to recommit the case, unless that fact could be agreed upon, which was done. But these, it is apprehended, were consi^ere<^ extreme cases, and, in practice, have not been much followed. The usual course, of late, has been for the county court to recommit the report, with instructions, where there was any embarrassing uncertainty in the statement of the material facts ; and, within the last few years, applications to this court to recommit reports of auditors have been repeatedly denied. The decision, in the present case, is believed to be in conformity with the settled practice of this court.